Case 19-11278-amc        Doc 38     Filed 03/16/20 Entered 03/16/20 13:49:49              Desc Main
                                    Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 IN RE:                                                                   CASE NO.: 19-11278-amc
                                                                                   CHAPTER 13
 Malika S. Jones,

   Debtor.
 _________________________________/

                           REQUEST FOR SERVICE OF NOTICES
        PLEASE TAKE NOTICE THAT the undersigned counsel hereby appears on behalf of
WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST, NOT
INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM MORTGAGE ACQUISITION TRUST
("Secured Creditor"). Pursuant to Rule 2002 of the Federal Rules of Bankruptcy Procedure, the
undersigned requests all notices given or required to be given and all papers required to be served
in this case to creditors, any creditors committees, and any other parties-in-interest, be sent to and
served upon the undersigned counsel and the following be added to the Court's Master Mailing
List:
                  ROBERTSON, ANSCHUTZ, SCHNEID & CRANE LLC
                     10700 ABBOTT'S BRIDGE ROAD, SUITE 170,
                                DULUTH, GA 30097

                                                   Robertson, Anschutz, Schneid & Crane LLC
                                                   Attorney for Secured Creditor
                                                   10700 Abbott's Bridge Road, Suite 170,
                                                   Duluth, GA 30097
                                                   Telephone: 470-321-7112

                                                   By: /s/Darrelyn Thomas
                                                       Darrelyn Thomas, Esq.
                                                       Email: dthomas@rascrane.com
Case 19-11278-amc         Doc 38   Filed 03/16/20 Entered 03/16/20 13:49:49      Desc Main
                                   Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on March 16, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, and a true and correct copy has been served
via United States Mail to the following:



Malika S. Jones
5946 Cedar Avenue
Philadelphia, PA 19143

And via electronic mail to:

Brad J. Sadek
Sadek and Cooper
1315 Walnut Street Suite 502
Philadelphia, PA 19107

William C. Miller, Esq.
Chapter 13 Trustee
P.O. Box 1229
Philadelphia, PA 19105

United States Trustee
Office of the U.S. Trustee
200 Chestnut Street, Suite 502
Philadelphia, PA 19106

                                              Robertson, Anschutz, Schneid & Crane LLC
                                              Attorney for Secured Creditor
                                              10700 Abbott's Bridge Road, Suite 170,
                                              Duluth, GA 30097
                                              Telephone: 470-321-7112

                                              By: /s/Darrelyn Thomas
                                              Darrelyn Thomas, Esq.
                                              Email: dthomas@rascrane.com
